DETAILED ACTION
The following Office Action is in response to the Request for Continued Examination filed on April 18, 2022.  Claims 7, 12, and 18-23 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 18, 2022 has been entered.

Response to Amendment
Concerning the “Claim Objections” section on page 5 of the Applicant’s Response filed on March 21, 2022, the amendments to claims 19 and 21 to address the minor informalities have obviated the necessity of the objection to the claims.  Therefore, the objections are withdrawn.

Response to Arguments
Concerning the “Claim Rejections Under 35 U.S.C. § 103” section on pages 5-7 of the Applicant’s Response filed on April 18, 2022, the applicant’s arguments have been fully considered, but they are not persuasive.  The applicant argues that the combination of the Chin and Sauer references would “lack common sense”, arguing that the two flexible prongs of the ligature tool are specifically provided to be inserted into, and deploy from, the sheath to overcome the disadvantages associated with surface tension disclosed in Chin ‘238 and would provide the same function of the target of claim 7, therein making it nonobvious to modify the tool of Chin ‘238 to incur the added and significant expense of providing an unnecessary component that is rendered fully redundant by the novel feature of the tool of Chin ‘238.  
However, the examiner asserts that the prongs of the Chin ‘238 reference and the target of the Sauer reference do not provide the exact same function.  Though the prongs may serve to maintain the loop in an open configuration, this is intended to do so during operation and does not necessarily prevent the loop from closing prior to operation, given during operation, the loop is ultimately intended to close.  This function is different from the target of the Sauer reference, which is intended to provide support for the loop when packaging the device, and to help to prevent premature pulling of the loop prior to operation (Sauer; [¶ 0074]).  Therefore, there is still motivation for a person having ordinary skill in the art to have the device of the Chin reference include the target of the Sauer reference to specifically provide support during packaging and to prevent premature pulling of the loop.  Furthermore, for the sake of argument, even if the prongs and the target provided the same function, there is still a motivation to provide both elements given devices often have redundancies built into the systems in order to assure that the safety functions are still provided in case one of such elements fails.  Therefore, the rejection of the claims under 35 U.S.C. §103 stand.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 12, and 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chin et al. (US 5281238, hereinafter Chin ‘238) in view of Booker (US 2016/0345989), Sauer (US 2015/028968), and Chin et al. (US 2006/0270900, hereinafter Chin ‘900).
Concerning claim 7, the Chin ’238 prior art reference teaches a system for stay suture management (Figure 1; 10), comprising: a catheter (Figure 1; 11), a tube extending from a proximal to a distal end, the tube passing through the catheter and extending from both a proximal opening and a distal opening of the catheter (Figure 1; 12); a snare loop extending from the distal end of the tube (Figure 1; 30), the snare loop comprising a first portion of a suture (Figure 9; 16); a handle coupled to a second portion of the suture that extends proximally to the proximal end of the tube and is coupled to the first portion of the suture (Figure 2; 26), wherein the handle is fixedly secured to the second portion of the suture and not fixedly secured to the tube (Figure 2; 26 | Column 3, Lines 18-28), wherein the proximal end of the tube is immediately adjacent to a distal portion of the mechanical fastener (Figure 1; 12, 26), but it does not specifically teach the handle comprising a mechanical fastener, a target removably held within the snare loop on the distal end opening side of the tube, wherein the target comprises a perimeter portion having a shape that is configured to support the snare loop such that the target prevents the snare loop from being pulled through the distal opening of the tube until the target is removed from the snare loop, or an obturator operable to removably pass through the catheter, the obturator operable to provide increased rigidity to the catheter.
However, the Booker reference teaches a snare instrument similar to that of the Chin ‘283 reference, comprising a tube (Figure 1; 6), a snare loop extending from the tube (Figure 1; 8), and a handle coupled to the snare loop on the proximal end of the tube (Figure 1; 12), wherein the handle may be a rigid tube that is crimped to the operating wire, therein defining it as a mechanical fastener given it is mechanically fastened to the suture line ([¶ 0035]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the handle of the Chin ‘283 reference comprise a mechanical fastener as in the Booker reference given the Booker reference teaches that a mechanical fastener is a known structure for providing a handle for a snare loop (Booker; [¶ 0035]).
Furthermore, the Sauer reference teaches a system for stay suture management, comprising a snare loop (Figure 21A; 122) extending from the distal opening of a tube (Figure 21A; 116), a handle coupled to the snare loop on the proximal opening side of the tube (Figure 21A; 126); and a target removably held within the snare loop on the side of the tube extending from the distal opening of the tube, wherein the target comprises a perimeter portion having a shape that is configured to support the snare loop such that the target prevents the snare loop from being pulled through the distal opening of the catheter until the target is removed from the snare loop (Figure 21A; 166 | [¶ 0074]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the system of the Chin ‘238 reference include the target of the Sauer reference to provide support during packaging and prevent premature pulling of the suture loop through the distal opening of the tube (Sauer; [¶ 0074]).
Lastly, the Chin ‘900 reference teaches a teaches a snare instrument which may be used as a system for stay suture management, comprising: a catheter (Figure 2B; 14); a tube passing through the catheter, the tube extending from both a proximal opening and a distal opening of the catheter (Figure 2B; 30); a snare loop extending from the tube extending from the distal opening of the catheter (Figure 2B; 36); and a handle coupled to the snare loop on the side of the tube extending from the proximal opening of the catheter, wherein the handle comprises a pull tab fixedly secured to the snare loop and not fixedly secured to the tube (Figure 3A; 38, pull tab may be interpreted as the handle), wherein the snare loop comprises a suture ([¶ 0072]), and an obturator operable to removably pass through the catheter (Figure 1A; 16), the obturator operable to provide increased rigidity to the catheter ([¶ 0066], catheter may be flexible | [¶ 0065], obturator is rigid to provide maneuverability).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the system of the Chin ‘238 reference include the obturator of the Chin ‘900 reference to provide a method of dissecting tissue to provide a pathway through tissue for use of the system as well as for providing maneuverability to the system (Chin ‘900; [¶ 0065-0066]).
Concerning claim 12, the Chin ‘238 prior art reference teaches a system for stay suture management (Figure 1; 10), comprising: a catheter (Figure 1; 11), a tube extending from a proximal to a distal end, the tube having a proximal opening at the proximal end and a distal opening at the distal end (Figure 1; 12); a snare loop extending from the distal opening of the tube (Figure 1; 30), the snare loop comprising a first portion of a suture (Figure 9; 16); a handle coupled to a second portion of the suture that extends proximally to the proximal end of the tube and is coupled to the first portion of the suture (Figure 2; 26), wherein the handle is fixedly secured to the second portion of the suture and not fixedly secured to the tube (Figure 2; 26 | Column 3, Lines 18-28), wherein the proximal end of the tube is immediately adjacent to a distal portion of the mechanical fastener (Figure 1; 12, 26), but it does not specifically teach the handle comprising a mechanical fastener, a target removably held within the snare loop on the distal end opening side of the tube, wherein the target comprises a perimeter portion having a shape that is configured to support the snare loop such that the target prevents the snare loop from being pulled through the distal opening of the tube until the target is removed from the snare loop, or an obturator operable to removably pass through the catheter, the obturator operable to provide increased rigidity to the catheter.
However, the Booker reference teaches a snare instrument similar to that of the Chin ‘283 reference, comprising a tube (Figure 1; 6), a snare loop extending from the tube (Figure 1; 8), and a handle coupled to the snare loop on the proximal end of the tube (Figure 1; 12), wherein the handle may be a rigid tube that is crimped to the operating wire, therein defining it as a mechanical fastener given it is mechanically fastened to the suture line ([¶ 0035]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the handle of the Chin ‘283 reference comprise a mechanical fastener as in the Booker reference given the Booker reference teaches that a mechanical fastener is a known structure for providing a handle for a snare loop (Booker; [¶ 0035]).
Furthermore, the Sauer reference teaches a system for stay suture management, comprising a snare loop (Figure 21A; 122) extending from the distal opening of a tube (Figure 21A; 116), a handle coupled to the snare loop on the proximal opening side of the tube (Figure 21A; 126); and a target removably held within the snare loop on the side of the tube extending from the distal opening of the tube, wherein the target comprises a perimeter portion having a shape that is configured to support the snare loop such that the target prevents the snare loop from being pulled through the distal opening of the catheter until the target is removed from the snare loop (Figure 21A; 166 | [¶ 0074]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the system of the Chin ‘238 reference include the target of the Sauer reference to prevent premature pulling of the suture loop through the distal opening of the tube (Sauer; [¶ 0074]).
Lastly, the Chin ‘900 reference teaches a teaches a snare instrument which may be used as a system for stay suture management, comprising: a catheter (Figure 2B; 14); a tube passing through the catheter, the tube extending from both a proximal opening and a distal opening of the catheter (Figure 2B; 30); a snare loop extending from the tube extending from the distal opening of the catheter (Figure 2B; 36); and a handle coupled to the snare loop on the side of the tube extending from the proximal opening of the catheter, wherein the handle comprises a pull tab fixedly secured to the snare loop and not fixedly secured to the tube (Figure 3A; 38, pull tab may be interpreted as the handle), wherein the snare loop comprises a suture ([¶ 0072]), and an obturator operable to removably pass through the catheter (Figure 1A; 16), the obturator operable to provide increased rigidity to the catheter ([¶ 0066], catheter may be flexible | [¶ 0065], obturator is rigid to provide maneuverability).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the system of the Chin ‘238 reference include the obturator of the Chin ‘900 reference to provide a method of dissecting tissue to provide a pathway through tissue for use of the system as well as for providing maneuverability to the system (Chin ‘900; [¶ 0065-0066]).
Concerning claims 18 and 20, the combination of the Chin ‘238, Booker, Sauer, and Chin ‘900 references as discussed above teaches the system of claims 7 and 12, wherein the Sauer reference further teaches that a titanium fastener is a type of fastener that may be mechanically secured or crimped to a suture loop (Sauer; [¶ 0054]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the mechanical fastener of the Chin ‘238, Booker, Sauer, and Chin ‘900 combination be a titanium fastener that is deformed to secure the fastener to the snare loop as taught in the Sauer reference given it is taught as a suitable crimpable fastener for suture snare loops (Sauer; [¶ 0054]).
Concerning claims 19 and 21, the combination of the Chin ‘238, Booker, Sauer, and Chin ‘900 references as discussed above teaches the system of claims 7 and 12, wherein the Chin ‘238 reference further teaches that the snare loop may include a nitinol support wire (Figure 9; 82 | Column 5, Lines 30-48), which is a rigid material that is capable of being distally displaced when the handle is distally displaced.
Concerning claims 22 and 23, the combination of the Chin ‘238, Booker, Sauer, and Chin ‘900 references as discussed above teaches the system of claims 7 and 12, wherein the Chin ‘238 reference further teaches no locking mechanism being disposed at the proximal end of the tube (Figure 1; 28 exists at end of tube, and does not lock the suture in place).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        6/17/2022